927 F.2d 604
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David HAVLOVIC, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 91-5085.
United States Court of Appeals, Sixth Circuit.
Feb. 25, 1991.

E.D.Ky., 87-00052, 90-00045, Cook (M), J.
E.D.Ky.
APPEAL DISMISSED.
Before RYAN and ALAN E. NORRIS, Circuit Judges;  and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the documents before the court indicates that the magistrate entered on December 21, 1990, a report and recommendation recommending that the 28 U.S.C. Sec. 2255 motion to vacate be denied.  Havlovic appealed on January 6, 1991, from the December 21 report and recommendation.


3
An order of a magistrate is not appealable unless the magistrate is given plenary jurisdiction by the district court and by consent of the parties pursuant to 28 U.S.C. Sec. 636(c)(1).    Tripati v. Rison, 847 F.2d 548, 548-49 (9th Cir.1988) (per curiam);  McGraw v. Connelly (In re Bell & Beckwith), 838 F.2d 844, 848 n. 5 (6th Cir.1988);  Ambrose v. Welch, 729 F.2d 1084, 1085 (6th Cir.1984) (per curiam).  The magistrate was not given plenary jurisdiction in this case.


4
It is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.